Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 01/28/2022 have been fully considered and are unpersuasive. 
Applicant’s reply filed 06/25/2021, page 5 states: 
		The basic principles of heat transfer are derived from the Clausius Statement, which states: 
“Heat can never pass from a colder to a warmer body without some other change, connected therewith, occurring at the same time.” 
While the present invention, upon first look, appears to violate this statement,…”
Applicant admits that a prima facie case of inoperability exists.  That is, that it appears upon first look as though the claimed invention violates the second law of thermodynamics. 
	Extraordinary claims require extraordinary evidence.  Applicant has provided no evidence that the device works as described.  Applicant’s arguments do not supplant evidence.  
Applicant’ argues that view factor does not account for changes in photons per area.  Applicant’s remarks misconstrue the term “View Factor” from the Datta reference.   As is understood by one of ordinary skill in the art and taught by Datta, View factor is defined as the fraction of radiation leaving surface 1 that is intercepted by surface 2 (Datta, page 279). The effects of a concentrator are necessarily captured by the View Factor term.  More importantly the fraction of radiation leaving surface 1 and intercepted by surface 2 can never exceed 100%.   In other words, the receiving object cannot receive more than 100% of the radiation emitted by the transmitting object.  In the case where a concentrator is concentrating the maximum amount of radiation, the view factor is 1.  In that case, Datta’s equation clearly shows that net heat transfer is contrary to applicant’s claims.  
Applicant argues that in the case of the invention would need to consider two view factors.  Examiner agrees.  However, applicant has failed to both comprehend the Datta reference and understand view factor.   View factor obeys a rule of reciprocity. Datta’s derivation accounts for this.  

Applicant argues that the second law of thermodynamics is not violated as the concentrator serves as a “change”.   Again, in the case where a concentrator is concentrating the maximum amount of radiation, the view factor is 1.  Datta’s equation clearly shows that the invention is inoperable.  
Applicant argues that the concentrator increases irradiance.  This argument misconstrues the examiner’s position.  It is true that a concentrator may increase irradiance by increasing the amount of radiation reaching a receiving body.  However, a concentrator does not produce photons.  A concentrator can only concentrate photons produced by another source.  In the case where all the radiation emitted by the source reaches the receiving body, the view factor is 1.  The case where the view factor is 1 represents the case where 100% of the radiation emitted is received at the second object.  Irradiance cannot be increased beyond this point.    Datta’s equation clearly shows that the invention is inoperable.
	
Applicant argues that the present invention represents a special case utilizing a compound parabolic concentrator with an index of refraction of 1.2 or higher (page 6-7 of the remarks filed 01/28/2022).  Applicant’s arguments regarding Compound Parabolic Concentrators (CPC) are not substantiated by the language of claims 1, 4-12, 15, and 17.  Applicant’s arguments regarding an index of refraction are not substantiated by claims 1, 2, 4-12, 15 and 17.  Thus, applicant’s own arguments suggest that claims 1, 2, 4-12, 15 and 17 are inoperable.  
	 	 
	Regarding claim 2, The prior art device of Weimer locates a compound parabolic concentrator between two earthbound objects (Fig. 6, see rejection below).   Assuming arguendo that physics behaves as applicant argues, there is no evidence nor argument as to why the prior art device which display the same structural elements as claimed would not naturally exhibit the functionally claimed phenomenon.  
	Regarding claim 3, the prior art reference of Argentar US20100269886 teaches compound parabolic concentrators with an index of refraction of greater than 1.2.   Applicant has provided no particular argument or reasoning as to why such a feature is nonobvious.  Assuming arguendo, that physics behaves as applicant argues, there is no evidence nor argument as to why the prior art device which displays the same structural elements as claimed would not naturally exhibit the functionally claimed phenomenon.  

	

Applicant’s remarks filed 01/28/2022 recites “It would be in violation of the of the second law for greater heat coming from the top surface, due to the concentration and greater number of photons, to not spontaneously flow into the receiver that emits less heat (by way of emitting fewer photons)”  Herein lies a deep flaw in applicant’s logic.  The higher temperature object does not emit fewer photons due to the presence of a concentrator.  The higher temperature object will continue to emit photons at a rate predicted by the Stefan-Boltzmann law.  

Applicant’s reply filed 06/25/2021, page 8 paragraph 2 admits that “Applicant is only aware of one device that can do this”.  Applicant admits that there are no other known working examples of this device in the prior art.  Applicant has provided no particular structure or details as to how the present concentrator differs from concentrators commonly known in the art.  Rather, applicant appears to allege that the present concentrator is a commonly known concentrator in the art.  Applicant’s arguments support the examiner’s position that the written description is inadequate. 
Applicant has failed to provide an explanation as to why this phenomenon occurs with only applicant’s device and not every other concentrator or lens. If concentrators (or lenses) behaved in the fashion applicant alleges, every lens placed between two objects would necessarily result in the phenomenon of heat being transferred from the cold object to the hot object.  If commonly known concentrators behaved as applicant alleges the prior art devices would necessarily perform the claimed functions. 

Regarding issues of definiteness and claim 15, applicant’s remarks are persuasive the corresponding rejection is withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 15, and 17 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Instant specification purports that the disclosed invention achieves net radiant heat transfer from a first surface at a temperature T1 to a second surface at a temperature T2 wherein T2 is equal to or below T1 without external input (page 3 last paragraph).   This claim violates the scientific principles of radiant heat transfer.    
Examiner makes reference to Datta, Ashim K. (2017). Heat and Mass Transfer - A Biological Context (2nd Edition) - 8.7.1 Radiative Heat Transfer Coefficient. (pp. 261-311). Taylor & Francis. Retrieved from https://app.knovel.com/hotlink/pdf/id:kt011GNJJ8/heat-mass-transfer-biological/radiative--heat-transfer.

Datta, “Heat and Mass Transfer – A Biological Context” teaches that radiative heat transfer between two bodies having differing emissivity is defined by the following equation (page 281): 

    PNG
    media_image1.png
    103
    638
    media_image1.png
    Greyscale

q is the net energy transfer, epsilon is the respective emissivities, A is the respective areas, F represents the view factor between bodies, T is the respective temperatures, and sigma is the Stefan-Boltzman constant.   Emissivity, by definition, cannot be greater than 1.  Area is always positive. View factor cannot be negative. If T1=T2 the net radiant energy transfer will be zero.  If T2>T1, the result is negative and the direction of heat transfer reverses.   Instant specification purports that the net energy transfer is achieved through the use of selective surfaces (differences in emissivity) and differences in areas.  Equation 8.24, above considers these factors and returns the result that applicant’s disclosed invention violates basic scientific principles.  
See MPEP 2107 III.
Applicant’s reply filed 06/25/2021, page 5 states: 
		The basic principles of heat transfer are derived from the Clausius Statement, which states: 
“Heat can never pass from a colder to a warmer body without some other change, connected therewith, occurring at the same time.” 
While the present invention, upon first look, appears to violate this statement…”
Applicant admits that a prima facie case of inoperability exists.  
	 
Applicant argues that the present invention represents a special case utilizing a compound parabolic concentrator with an index of refraction of 1.2 or higher (page 6-7 of the remarks filed 01/28/2022).  Applicant’s arguments regarding Compound Parabolic Concentrators (CPC) are not substantiated by the language of claims 1, 4-12, 15, and 17.  Applicant’s arguments regarding an index of refraction are not substantiated by claims 1, 2, 4-12, 15 and 17.  Thus, applicant’s own arguments admit that claims 1, 2, 4-12, 15 and 17 are inoperable.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant makes the extraordinary claim that net radiant heat is transferred from a cold object to a hot object, or between two objects of the same temperature without outside work.   Equation 8.24 from Datta, “Heat and Mass Transfer – A Biological Context” (above) defines how one of ordinary skill in the art would understand the basic principles of radiant heat transfer. Equation 8.24 establishes the current understanding of the prior art at this time and establishes the predictability of radiant heat transfer between two bodies.   Instant specification attributes the extraordinary results to differences in area and/or emissivity.  Equation 8.24 expressly takes these into account.  Instant specification is silent as to any new or previously undiscovered selective surfaces which could potentially violate the understanding of emissivity.  Thus, direction provided by the specification is inadequate.   As noted above by equation 8.24, there exist no known examples of net radiant heat transfer from a cold object to a hot object without outside work.  Given that equation 8.24 teaches that net radiant heat is transferred from a cold object to a hot object without outside work would never occur, no amount of experimentation would achieve this inventive feature.  

Applicant’s reply filed 06/25/2021, page 8 paragraph 2 admits that “Applicant is only aware of one device that can do this”.  Applicant admits that there are no other known working examples of this device in the prior art.  
Applicant argues that the present invention represents a special case utilizing a compound parabolic concentrator with an index of refraction of 1.2 or higher (page 6-7 of the remarks filed 01/28/2022).  Applicant’s arguments regarding Compound Parabolic Concentrators (CPC) are not substantiated by the language of claims 1, 4-12, 15, and 17.  Applicant’s arguments regarding an index of refraction are not substantiated by claims 1, 2, 4-12, 15 and 17.  Thus, applicant’s own arguments admit that claims 1, 2, 4-12, 15 and 17 are inoperable.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the selective surfaces”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 previously provides for at least on selective surface.  It is unclear if the claim is establishing a plurality of devices each comprising a concentrator and a receiver of if applicant is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weimer et al. US20170146262.
Regarding claim 1, Weimer et al. US20170146262 discloses a heat transfer device comprising
 at least one selective surface (Fig. 6, 612, 602, and 620), 
wherein the selective surface comprises at least one radiant concentrator (concentrator 603), and at least one receiver (620), wherein the receiver(s) comprise one or more surfaces for absorbing and emitting radiant energy (Fig. 6, 620); 
wherein the heat transfer device transfers more radiant heat energy to the receiver(s) than the receiver(s) emit in a range of conditions where a temperature of the receiver(s) are not below a second temperature of one or more emissive objects (608) with which the receiver(s) exchange radiant energy (seen in Fig. 6, emissive object 608 transfers radiant energy to the 620 when the sun is available. When the sun is not available, heaters 614, 616, 618 provide heat ¶5.  Thus, during routing operation of the device at off-sun times such as night, 620 would be heated by heaters 614-618 and its temperature would be above that of 608).
Notwithstanding the failure of the device as described in the specification to function, If concentrators (or lenses) behaved in the fashion applicant alleges, every lens placed between two 
Examiner acknowledges the duality of the rejections under 35 U.S.C. 102 and 35 U.S.C. 101, however this duality is necessary.  Either the device in operable, or every other device comprising two surfaces and a concentrator between them would necessarily function the same.  

Regarding claim 2, Weimer discloses the invention defined in claim 1, wherein at least one of the one or more the radiant concentrators comprises a compound parabolic collector (Fig. 6).
Regarding claim 4, Weimer discloses the invention defined in claim 1, wherein the one or more emissive objects do not comprise the sun (Fig. 6, Collectors 604-608 are not the sun).
Regarding claim 5, Weimer discloses the invention defined in claim 1, further comprising an array of the one or more radiant concentrators (Fig. 6, collectors 604-608).
Regarding claim 7, Weimer discloses the invention defined in claim 1, wherein the heat transfer device comprises an enclosure (612 represents and enclosure).
Regarding claim 8, Weimer discloses the invention defined in claim 7, wherein the heat transfer device comprises an enclosure that moves heat energy from inside the enclosure to outside the enclosure (it is necessarily inherent that any enclosure at an elevated temperature will radiate heat to its environment; ¶43 while minimized thermal losses do occur).
Regarding claim 9, Weimer discloses the invention defined in claim 7, wherein the heat transfer device comprises an enclosure that moves heat energy from outside the enclosure to inside the enclosure (Fig 6, thermal energy in the form or radiation is transferred from outside 612 to inside 612; alternatively, resistive heater 614 transfers energy in the form of electricity to heat energy inside 612, ¶33, ¶41).
Regarding claim 10, Weimer discloses the invention defined in claim 7, wherein the heat transfer device comprises a tube or a pipe, wherein a material flows through the tube or pipe (Fig. 10, tube 1010 or 1006, ¶35 cooling water flows through the respective cooling pipes).
Regarding claim 11, Weimer discloses the invention defined in claim 7, wherein the heat transfer device comprises a panel or a pane (Fig. 10, 1014 is a panel or pane).
Regarding claim 12, Weimer discloses the invention defined in claim 11, wherein a material flows through the panel or pane (Fig. 10, cooling water flow through 1014 by way of 1010 and 1006, ¶35).
Regarding claim 17, Weimer teaches the invention defined in claim 1, wherein the range of conditions comprises a temperature differential between the receiver and the emissive object, wherein the temperature differential ranges from zero to a non-zero temperature differential that occurs when there is no net heat energy transferred between the receiver and the emissive object.
Notwithstanding the above issues of definiteness, The scope of the temperature differential is so broad as to encompass any temperature differential.  The claim merely states that at some point there is no net heat energy transferred between the receiver and the emissive object.  The claim merely recites what would naturally occur if the objects were allowed to reach thermal equilibrium.  Thus, simply turning the device off and allowing it to reach thermal equilibrium would meet the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer et al. US20170146262 in view of Argentar US20100269886.
Regarding claim 3, Weimer discloses the invention defined in claim 2, wherein the compound parabolic concentrator is filled with a transparent material with an index of refraction of 1.2 or higher. 
Argentar US20100269886 teaches a compound parabolic concentrator for concentrating light (abstract, Fig. 2a) wherein the CPC is filled with a transparent material with an index of refraction of 1.2 or higher (¶85, ¶86).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Weimer with a concentrator as taught by Argentar since doing so amounts to a simple substitution of known concentrators in the art with the known predictable results of varying the concentration ratio (Argentar, ¶6)

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer et al. US20170146262 in view of Goldstein US20200284474.
Regarding claim 6, as best understood, the previously combined references do not expressly disclose the invention defined in claim 1, further comprising a plurality of selective surfaces, wherein the plurality of selective surfaces are layered.
Goldstein US20200284474 teaches a selective surface coating for tubes in a concentrated solar power plant (¶2, abstract) comprising a plurality of surfaces wherein the plurality of surfaces are layered (Fig. 3, inter alia).  
Goldstein teaches that these layered coatings improve lifetime and durability (¶8). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a coating, as taught by Goldstein, since doing so 
Regarding claim 15, as best understood, Weimer does not expressly disclose the invention defined in claim 1, wherein the selective surface is selective within a narrow spectral range.
Goldstein US20200284474 teaches a selective surface coating for tubes in a concentrated solar power plant (¶2, abstract) wherein the absorber surface is specially adapted to be selective within a particular range (¶25) thereby minimizing heat losses (¶2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a coating, as taught by Goldstein, since doing so amounts to a known technique for improving of absorbing surfaces in a solar collector with the known predictable results of minimizing heat losses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762